DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10,900,755) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Restriction/Election
3.	In respond to Applicant’s restriction election filed 1/4/2022 claims 1-21 have been canceled, claims 22-34 have been elected, and claims 35-41 have been withdrawn.
	With respect to examiner amendment, the restricted claims 35-41 have been withdrawn and rejoined, since claim 35 is allowed.  

	EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below, to the amended claims 22-35, 38 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 03/01/2022 with Attn. Jocelyn D. Ram (Attorney for Applicant, Reg. No. 54,898).
22.	(Currently Amended) A portable laser weapon system comprising: 
a heat mitigation subsystem comprising:
a plurality of fins;

a chiller operable to increase a rate at which the phase change material converts from a liquid form to a solid form; 
wherein the heat mitigation subsystem is configured to receive laser waste heat via direct thermal contact with a laser generation subsystem, 
wherein the laser waste heat at least partially converts the phase change material from the solid form to the liquid form;
wherein said portable laser weapon system is adapted to be transported by a user or further comprises a semi-autonomous drone for supporting a portion of the laser weapon system for transport.
	
23.	(Currently Amended) The portable laser weapon system 

24.	(Currently Amended) The portable laser weapon system 

25.	(Currently Amended) The portable laser weapon system 

26.	(Currently Amended) The portable laser weapon system 

portable laser weapon system 

28.	(Currently Amended) The portable laser weapon system 
wherein the reservoir is a first reservoir,
wherein the heat mitigation subsystem further comprises a second reservoir.

29.	(Currently Amended) The portable laser weapon system 
30.	(Currently Amended) A portable laser weapon system comprising:
a heat mitigation subsystem comprising:
a reservoir containing a phase change material; and
a chiller operable to increase a rate at which the phase change material converts from a liquid form to a solid form; 
wherein the heat mitigation subsystem is configured to receive laser waste from a laser generation subsystem, 
wherein the laser waste heat at least partially converts the phase change material from the solid form to the liquid form
wherein the heat mitigation subsystem is further configured to communicatively couple to a control subsystem comprising a processor;
wherein said portable laser weapon system is adapted to be transported by a user or further comprises a semi-autonomous drone for supporting a portion of the laser weapon system for transport.

portable laser weapon system 

32.	(Currently Amended) The portable laser weapon system 
33.	(Currently Amended) The portable laser weapon system 

34.	(Currently Amended) The portable laser weapon system 

35.	(Currently Amended) A method of using a portable laser weapon system comprising:
providing a heat mitigation module comprising a phase change material;
removably coupling the heat mitigation module to a laser generation module,
generating laser waste heat by the laser generation module; 
receiving the laser waste heat in the heat mitigation module, wherein the heat converts the phase change material from a first phase to a second phase; and
increasing a rate of change of the phase change material from the second phase to the first phase via activation of the heat mitigation module; and
transporting said portable laser weapon system by a user or by a semi-autonomous drone supporting a portion of the laser weapon system.

38.	(Currently Amended) The method of claim 35, wherein the heat activation module is activated manually by [[a]] the user.

	Reasons for Allowance 
5.	Claims 22, 30, 35 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
 Bradley et al. (US 2011/0024405) is considered the closest prior art.
Bradley et al. ‘405 shows and discloses a portable laser system and method of breaching a barrier (TITLE, Abstract), where the system comprising a laser source (Fig 1: 102), a battery power supply source (Fig 1: 104), where a controller (Fig 1: 105) control the laser operation and maintain the system via a cooling unit (Fig 1: 111), where the cooling system is air-cooled chiller or a thermo-electric cooling system or an on-demand cooler which is a non-flammable gas installed within a portable backpack (Fig 1-2A: 102, 104, 105, 111; Section [024]).  
However, with respect to claims 22, 30, and 35 the Bradley et al. ‘405 fail to teach in conjunction to a portion of a portable laser system transport by a person and method of using, where a heat mitigation subsystem comprising: a plurality of fins; a reservoir containing a phase change material; and a chiller operable to increase a rate at which the phase change material converts from a liquid form to a solid form; wherein the heat mitigation subsystem is configured to receive laser waste heat via direct thermal contact with a laser generation subsystem, wherein the laser waste heat at least partially converts the phase change material from the solid form to the liquid form.
The reference fail to teach the required heat mitigation subsystem as cited.
Claims 23-29, 31-34, 36-41 are also allow by depending on allowed claims 22, 30, and 35.

		COMMUNICATION

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828